Citation Nr: 9901805	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, 
with symptoms of fatigue, lack of strength, weight loss, and 
sleep loss.

2.  Entitlement to service connection for fatigue, lack of 
strength, weight loss, sleep loss, headaches; upset stomach, 
excessive stool, and intermittent rash, due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from October 1987 to July 1991. He 
served in the Southwest Asian theater of operations during 
the Persian Gulf War from December 1990 to May 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee and St. Petersburg, Florida.  The St. Petersburg RO 
has jurisdiction, and is the certifying RO.


REMAND

The VA has a duty to assist a veteran in developing facts 
pertinent to a potentially well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.103, 3.159 
(1998).  The RO performed development of the veterans claim 
and, adjudicated the issues pertaining to his Persian Gulf 
service in May 1995, and January 1996.  In essence, he was 
denied service connection for his undiagnosed illness because 
the symptomatology was not manifested to a compensable degree 
within the two year presumptive period after returning from 
the Persian Gulf.  However, subsequent to these rating 
actions, regulations pertaining to the presumptive period 
were changed.  The case should be evaluated under the new 
regulations.

In 1997, 38 C.F.R. § 3.317, was amended by 62 Fed. Reg. 
23138- 23139 (1997) (codified at 38 C.F.R. § 3.317 (1997)), 
and provides that a veteran shall receive compensation from 
the VA where he exhibits objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
provided that the disability became manifest during military 
service in the Southwest Asia theater of operations or became 
manifest to a compensable degree through December 31, 2001, 
and where the disability in question cannot be attributed to 
any known clinical diagnosis. Disabilities existing for six 
months or more are considered chronic.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders. 38 C.F.R. § 3.317(b) (1998).

The veteran in this case has filed a claim for entitlement to 
service connection for loss of strength; sleep loss; weight 
loss; fatigue; and, chest pain disabilities relating to his 
Persian Gulf service.  The claim was filed in December 1994. 

The veterans service medical records include complaints of 
loss of appetite, vomiting, diarrhea, weakness, and watery 
excretions prior to his Persian Gulf service (April 1988 to 
October 1989), and gas, and runny stool during or immediately 
after his Persian Gulf service (May 1991).  The balance of 
the service records is negative for any complaints, 
treatment, or diagnosis of hyperthyroidism, headaches; and 
intermittent rash, due to undiagnosed illness.

Post service VA medical records indicate a diagnosis of 
hyperthyroidism in October 1994, while a diagnosis of 
Hashimotos thyroiditis was considered in December 1994.

In a VA examination in February 1995,  the veteran complained 
of loss of appetite, and strength, chronic fatigue, upset 
stomach, excessive stool, intermittent rash, and headaches 
present for 2 years.  He stated that he had an underactive 
thyroid, and was medicated with Levothyroxine.  The 
examination was essentially normal, and the diagnosis was 
questionable hyperthyroidism, and depression.  The examiner 
opined that the symptomatology fit the pattern of Persian 
Gulf Syndrome, or chronic fatigue syndrome, or depressive 
state which was the most likely.

A mental disorders examination noted his service in the 
Persian Gulf was very limited in the beginning.  After the 
cease-fire, his activity included the destruction of 
munitions, arms, etc. captured from the enemy.  He never was 
in any particular stressful situation.  After discharge, he 
was doing fairly well in his father-in-laws plumbing 
business for about a year.  Then he started noticing fatigue 
which was getting worse and worse.  After 2 years he changed 
jobs and worked for a trailer company doing welding.  The 
fatigue continued with an inability to lift or do heavy work.  
He also described skin rashes appearing on and off. His 
fatigue and lack of strength was affecting his emotional 
reactions and he was getting angry, disgusted, and somewhat 
depressed.  The examiner noted that the veteran appeared to 
be in good contact; cooperative; conversation was relevant; 
and coherent.  He was well oriented in all spheres, and 
insight and judgment was acceptable.  The examiner diagnosed; 
adjustment reaction with anxiety and depression, mild.

As the service connection criteria for the instant issues has 
been revised, review consistent with the new criteria is 
indicated for the period after which it became effective.  In 
view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should develop the issue of 
service connection based on exposure to 
environmental agents in the Persian Gulf 
War.  To this end, the veteran should be 
requested to provide the names, addresses 
and approximate dates of treatment of any 
health care providers who have treated 
him for his claimed; hyperthyroidism; 
fatigue; loss of strength; sleep and 
weight loss, headaches, upset stomach, 
excessive stool, intermittent rash, chest 
pains; and any other disorders since his 
return from the Persian Gulf in May 1991, 
to the extent such records are not 
currently on file. After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998) 

2. Once the above development has been 
completed, the veteran should be examined 
by VA specialists, as determined to be 
indicated, to include, pulmonary, 
cardiovascular, endocrinology, 
gastrointestinal, renal, and dermatology 
specialists, in order to determine the 
nature, etiology, and severity of all 
systemic manifestations of his 
undiagnosed illness.  The claims folder 
should be made available to the 
examiner(s) for review prior to the 
examination(s).  Initially, the 
examiner(s) are requested to review the 
entire claims folder, including all 
previous objective findings and 
diagnoses.  Then, the examiner(s) are 
requested to determine the nature, 
severity and etiology of all disorders 
found, whether Persian Gulf Syndrome 
related or otherwise.  It is crucial that 
the symptoms related to and caused by 
Persian Gulf syndrome be specifically set 
forth.  Specifically, the examiners are 
requested to determine whether reported 
symptomatology and current clinical 
findings are part and parcel of Persian 
Gulf Syndrome, hyperthyroidism, or 
otherwise, and an opinion as to the 
degree of functional impairment 
associated therewith with each symptom or 
disorder should be provided.  All 
indicated specialty examinations should 
be performed, as should all indicated 
laboratory and other diagnostic studies, 
and all clinical findings should be 
reported in detail.  Due to the 
complexity of diagnosing Persian Gulf 
Syndrome, the examiner(s) are requested 
to completely summarize the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  A history of activity and 
the frequency thereof should also be 
ascertained to the extent possible. The 
rationale for any diagnoses should be 
explained.  If the examiner(s) are not 
able to relate the veterans symptoms to 
any known clinical diagnosis, he or she 
should also state this.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiners in their 
reports. 

3. The RO should review the above 
mentioned examination reports and medical 
opinions and determine if they are 
adequate for rating purposes, and 
particularly, are in compliance with this 
Remand. If not, such examination reports 
should be returned for corrective action. 

4.  Thereafter, the RO should 
readjudicate the appellant's claims. 
Consideration should be to afforded to 
all applicable laws, regulations, and 
diagnostic codes, particularly the change 
in 38 C.F.R. § 3.317, effective in April 
29, 1997.  In the event that benefits on 
appeal remain denied, then a supplemental 
statement of the case should be issued by 
the RO. After the veteran and his 
representative have been given an 
opportunity to respond to the 
supplemental statement of the case, the 
claims file should be returned to this 
Board for further appellate review.

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
